Exhibit 10.2

 

CWI KEYS HOTEL, LLC

c/o Watermark Capital Partners, LLC

272 E. Deerpath Road, Suite 320

Lake Forest, Illinois

 

August 29, 2013

 

Behringer Harvard Funds

15601 Dallas Parkway, Suite 600

Addison, Texas 75001

Attention:  Andrew Bruce

Telephone:  (469) 341-2456

 

Jones Day

2727 North Harwood Street

Dallas, Texas 75201

Attention: Michelle R. Brown

Telephone:  (214) 969-3673

 

 

 

Northview Hotel Group

36 Narrows Rock Road

Westport, Connecticut 06880

Attention:  Simon Hallgarten

Telephone:  (203) 259-1007

 

Greenberg Traurig LLP

2101 L Street NW

Washington, DC 20037

Attention:  Nelson F. Migdal

Telephone:  (202) 331-3100

 

 

 

Five Star Realty Partners LLC

3344 Peachtree Road NE, Suite 2500

Atlanta, Georgia 30326

Attention:  Joseph Thomas

Telephone:  (404) 239-5210

 

 

 

Re:

Purchase and Sale Agreement (the “Agreement”) dated August 16, 2013, by and
between BH/NV Hawks Cay Property Holdings, LLC, a Delaware limited liability
company (“Seller”), and CWI Keys Hotel, LLC, a Delaware limited liability
company (“Purchaser”) relating to that certain destination resort located at 61
Hawks Cay Boulevard, Duck Key, Florida and currently operated as the “Hawks Cay
Resort”

 

Gentlemen:

 

This letter agreement (this “Letter Agreement”) is entered into to confirm the
agreement of the Parties relating to the Due Diligence Period (as defined in the
Agreement) and certain other matters, as further set forth herein. All
capitalized terms not expressly defined in this Letter Agreement shall have the
meanings given such terms in the Agreement.

 

The Parties hereby agree as follows:

 

1.         Due Diligence. The first sentence of Section 2.6.1 of the Agreement
is hereby amended by deleting therefrom the phrase “the date that is thirty (30)
days after the Effective Date” and inserting in place thereof the phrase
“September 25, 2013”.  The Due Diligence Period shall expire at 5:00 pm
(Pacific) on September 25, 2013; provided, however, Purchaser shall have until
the Title Objection Expiration Date to approve all Title Exceptions.

 


 

2.         Title.

 

a.         Section 2.7.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“2.7.1  Promptly after execution of this Agreement, (i) at Purchaser’s sole cost
and expense, Purchaser shall cause First American Title Insurance Company (the
“Title Company”) to deliver to Purchaser a preliminary title report with respect
to the Real Property, together with complete and legible copies of all
instruments and documents referred to therein (collectively, the “PTR
Exceptions”), and (ii) Seller shall deliver to Purchaser Seller’s existing
survey (the “Existing Survey”) with respect to the Resort and all improvements
thereon and thereto.  Purchaser may, but shall not be obligated to, at its sole
cost and expense, obtain an update to the Existing Survey, together with
complete and legible copies of all instruments and documents referred to therein
(collectively, to the extent different from the PTR Exceptions, the “Survey
Exceptions,” and together with the PTR Exceptions, the “Title Exceptions”). On
or prior to 5:00 pm (Pacific) on October 4, 2013 (the “Title Approval Period”),
Purchaser may request that Seller cure or remove any Title Exceptions that are
not acceptable to Purchaser and that do not constitute Permitted Exceptions. 
Seller shall have no obligation to cure or remove such objections of Purchaser
but will respond, if at all, to Purchaser’s objection notice no later than two
(2) business days after receipt of Purchaser’s notice indicating which, if any,
of Purchaser’s objections (not including monetary liens which Seller is
obligated to remove), Seller will discharge or remove and the method of such
discharge or removal. Failure by Seller to respond within such two (2) day
period will constitute Seller’s election not to cure Purchaser’s objections. 
Until the later of (a) expiration of the Title Approval Period, or (b) the date
that Seller elects or is deemed to have elected not to cure any of Purchaser’s
Title Objections (the “Title Objection Expiration Date”), Purchaser may, in its
sole and absolute discretion, elect to terminate this Agreement by notice to
Seller given on or before such date, whereupon (i) this Agreement shall
automatically terminate; (ii) the Escrow Agent shall immediately release and
return the Earnest Money to Purchaser; (iii) Purchaser shall pay for the
expenses of escrow; and (iv) neither Party shall have any further obligation to
the other party hereunder, except each party shall continue to be obligated for
the Surviving Obligations.  Following any termination of this Agreement,
Purchaser shall (A) return to Seller all documents, surveys or other written
information of whatever kind or nature in the possession of Purchaser which have
been provided by Seller or Resort Manager in connection with the transaction
contemplated herein, except to the extent that Purchaser is required by
applicable law to retain such documents, surveys or other written information,
and (B) provide Seller with copies of all third party studies, reports and tests
commissioned by Purchaser and relating to the Property promptly upon Seller’s
request. After the Title Objection Expiration Date, Purchaser shall have no
right to terminate this Agreement due to the existence of any Title Exceptions,
other than Intervening Liens, including for any Title Exceptions that Purchaser
timely objected to in accordance with the provisions hereof that Seller did not
agree to cure, remove or address prior to the Title

 

 

2


 

Objection Expiration Date.  If Purchaser does not terminate this Agreement on or
prior to the Title Objection Expiration Date, all Title Exceptions to which
Purchaser objected prior to October 4, 2013 which Seller did not agree to cure
by the Closing shall be “Permitted Exceptions”.

 

3.         No Further Modification. Except as modified hereby, the Agreement
shall remain in full force and effect, and as modified hereby, the Agreement is
ratified and confirmed in all respects.

 

4.         Representations and Warranties.  Seller and Purchaser each hereby
represent and warrant that it has full right, power and authority to enter into
this Letter Agreement and that the person executing this Letter Agreement on
behalf of Seller and Purchaser, respectively, is duly authorized to do so.

 

5.         Counterparts; Electronic Signatures.  This Letter Agreement may be
executed in one or more counterparts, each of which shall constitute an original
and all of which when taken together shall constitute one and the same
instrument.  An executed facsimile or .pdf of this Letter Agreement may be
relied upon as having, and shall be deemed to have, the same force and effect as
an original.

 

6.         Governing Law.  This Amendment shall be governed by the laws of the
State of Florida, without giving effect to any principles regarding conflict of
laws.

 

(Remainder of this page intentionally left blank)

 

 

3


 

Please acknowledge your agreement to the terms of this Letter Agreement by
having a duly authorized person countersign this Letter Agreement on behalf of
Seller and return it to me at your earliest convenience.

 

 

Sincerely,

 

 

 

PURCHASER:

 

 

 

CWI KEYS HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:/s/ Michael G. Medzigian

 

Name:

Michael G. Medzigian

 

Title:

Chief Executive Officer and President

 


 

Agreed to and acknowledged this        day of August, 2013.

 

 

SELLER:

 

 

 

BH/NV HAWKS CAY PROPERTY HOLDINGS, LLC,

a Delaware limited liability company

 

 

 

 

 

By:/s/ Michael J. O’Hanlon

 

Name:

Michael J. O’Hanlon

 

Title:

Chief Executive Officer

 

 

 

 

 

cc:

Paul Hastings LLP

 

 

515 South Flower Street, 25th Floor

 

 

Los Angeles, CA 90071

 

 

Attn: Rick S. Kirkbride, Esq.

 

 

 

5

 